UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE JUNIOR MCCAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:05-cr-00011-JLK-1)


Submitted:   February 14, 2013                  Decided:   March 4, 2013


Before SHEDD and    DIAZ,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Willie Junior McCain, Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie    Junior       McCain       seeks       to    appeal        the    district

court’s    order      construing       his    “Petition         for     a    Writ        of   Habeas

Corpus Pursuant to the All Writs Act” as a 28 U.S.C.A. § 2255

(West Supp. 2012) motion and dismissing it as successive.                                         The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.              28    U.S.C.        § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the     merits,   a    prisoner          satisfies          this    standard      by

demonstrating         that     reasonable          jurists          would     find       that     the

district       court’s       assessment      of     the    constitutional                claims   is

debatable      or     wrong.      Slack      v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that        the    motion       states       a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that McCain has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense       with     oral     argument         because       the     facts           and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3